Citation Nr: 1021151	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for bilateral 
hammertoes.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1979 to October 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2008 rating decision, which denied the 
benefits sought on appeal.

The Veteran was scheduled to provide testimony before a 
Veterans Law Judge at a Travel Board hearing in September 
2009, but failed to appear.  Not having received a request 
for postponement and pursuant to 38 C.F.R. § 20.704(d), the 
Board will proceed with its adjudication of the appeal as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.704(d).  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran's preexisting flat feet were permanently 
worsened or increased in severity beyond their natural 
progression during his military service. 

2.  The preponderance of the evidence is against a finding 
that the Veteran's bilateral hammertoes, to include bilateral 
adductovarus of the fifth digit and bilateral hallux valgus 
of the fifth toe, had their onset in service or are otherwise 
related to the Veteran's military service.


CONCLUSIONS OF LAW

1.  Bilateral flat feet were not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2009); 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

2.  Bilateral hammertoes, to include bilateral adductovarus 
of the fifth digits and bilateral hallux valgus of the fifth 
digits, were not incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2009).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.	Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to 
assist provisions as to the Veteran's service connection 
claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Prior to initial adjudication of the Veteran's claims, an 
April 2008 letter fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  

Some confusion arose as to the Veteran's proper address when 
the RO tried to send notice as to his scheduled Travel Board 
hearing.  Many notices were returned to the RO as 
undeliverable.  Notice was sent to his Apple Creek, Ohio 
address and his Wooster, Ohio address.  The RO attempted to 
verify his current address, and sent notice to the last known 
addresses.  In Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994), the Court noted that VA is required only to mail 
notice to the latest address of record in order for the 
presumption of regularity to attach.  According to VA 
regulation, notification for VA purposes is written notice 
sent to the claimant's last address of record.  38 C.F.R. § 
3.1(q) (2009).  In the normal course of events, it is the 
burden of the Veteran to keep VA apprised of his whereabouts.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  If he does not 
do so, there is no burden on the part of VA to "turn up 
heaven and earth" to find him.  Id.  Given the circumstances 
of this case, and the nature of the correspondence sent to 
the Veteran, the Board finds that VA's efforts are sufficient 
in light of Hyson.  Id.  Notably, there is no request for 
rescheduling in the Veteran's April 2010 informal hearing 
presentation.  The Board concludes VA's duty to assist has 
been satisfied.  

The Veteran's service treatment records and VA medical 
records are in the file.  The Veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  Such evidence is insufficient to trigger VA's 
duty to provide an examination.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  There is no reasonable 
possibility that a medical opinion would aid in 
substantiating the Veteran's claims since they could not 
provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, any such failure is harmless.  
Newhouse v. Nicholson, 497 F.3d 1298 (2007).



II.	Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see also Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997)(holding that interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Evidence must show that the Veteran currently 
has the disabilities for which benefits are being claimed; 
however, no competent evidence shows such disabilities.  

a.	Bilateral Flat Feet

Post-service medical records do not indicate that the Veteran 
has been diagnosed with bilateral flat feet.  However, as 
will be discussed below, such a disability is capable of lay 
diagnosis.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  As such, the Board turns to the issues of in-service 
incurrence and nexus.  

The August 1979 enlistment examination report shows that the 
Veteran had pes planus (flat feet).  See Dorland's 
Illustrated Medical Dictionary 1441 (31st ed. 2007) (defining 
pes planus as flat feet).  Thus, the question is raised as to 
whether the Veteran had a pre-existing bilateral flat foot 
disorder at the time of his enlistment.  Every veteran shall 
be taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the 
disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For 
veterans who served after December 31, 1946, as is the case 
here, clear and unmistakable evidence is required to rebut 
the presumption of aggravation where the preservice 
disability underwent an increase in severity during service, 
and clear and unmistakable evidence includes medical facts 
and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  
38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
presumption of soundness is not for application as the 
Veteran's August 1979 physical examination at the time of his 
enlistment detected pes planus.  

As such, the Board must determine whether the Veteran's 
preexisting bilateral pes planus was aggravated during 
service.  To make this determination, the Board must consider 
the Veteran's service treatment records as well as evidence 
developed after service.  The Board notes that aggravation 
for purposes of entitlement to VA compensation benefits 
requires more than that a preexisting disorder become 
intermittently symptomatic during service.  There must be 
permanent advancement of the underlying pathology.  

In this case, the Veteran's service treatment records are 
completely silent as to any complaints or treatment of 
bilateral pes planus or any other foot problems.  In other 
words, there is no evidence of increased symptomatology 
during service.  The Veteran's October 1985 separation 
physical examination also shows that his feet were normal.  
He denied a history of foot trouble at that time.  

Post-service medical records indicate that in February 2008 
the Veteran sought a podiatry consult for bilateral fifth toe 
hallux valgus.  In March 2008, the Veteran underwent a 
derotational arthroplasty of the bilateral fifth digits.  A 
March 2008 post-operative note indicates that his pre-
operative diagnosis was bilateral adductovarus of the fifth 
digits.  Subsequent treatment notes also indicate continued 
complaints of pain.  However, none of these records indicate 
that the Veteran's flat feet were aggravated by his service.  
The evidence is insufficient to identify chronicity in 
service and the Board turns to the issue of continuity of 
symptomatology after service.  

The Veteran has not specifically asserted that his flat feet 
were aggravated by his military service.  Nevertheless, he 
has claimed that his disability is somehow related to 
service.  With respect to the Veteran's allegations, a layman 
is generally incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim for service connection." 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)(shoulder 
dislocation); Barr v. Nicholson, 21 Vet. App. 303 
(2007)(varicose veins); Falzone, supra.(flat feet).  Lay 
evidence can be competent and sufficient to establish a 
diagnosis and a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau, supra.  

The Board notes that the Veteran is competent to provide a 
lay diagnosis of his flat feet.  However, his complaints of 
flat feet and subsequent treatment for feet problems were 
first shown during his 2008 claim for service connection, 
over two decades after his military service.  This period 
without documented complaints of foot problems is evidence 
against continuity of symptomatology.  Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000)(service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  In sum, the 
lack of documented foot problems in service and in the years 
after service, and absence of a nexus opinion linking 
bilateral pes planus to service (via aggravation) outweighs 
the Veteran's statements offered many years after service.

Based on the foregoing, the Veteran's bilateral flat feet 
were not incurred in or aggravated by service; and service 
connection is not warranted. 38 U.S.C.A. § 5107(b)(West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

b.	Hammer Toes

Post-service medical records do not show that the Veteran has 
been diagnosed with a hammertoe disability.  Degmetich, 
supra.  However, to the extent that this service connection 
claim includes bilateral adductovarus and bilateral hallux 
valgus of the fifth digits, the Board turns to the issues of 
incurrence and nexus as the first element under Hickson 
(current diagnosis) has been satisfied.  

As noted above, the Veteran's service treatment records 
indicate that he had bilateral pes planus at his August 1979 
entrance examination.  However, these records are silent for 
any complaints or treatment of hammertoes.  The Veteran's 
October 1985 separation examination show findings of normal 
feet and the Veteran specifically denied foot trouble at that 
time.  

VA treatment records show that the Veteran sought treatment 
for his bilateral adductovarus in March 2008 where he 
submitted to a derotational arthroplasty surgery of the 
bilateral fifth digits.  Post-surgery treatment notes 
indicate that the Veteran complained of bilateral foot pain, 
and also complained that he could not wear normal shoes.  
There is no mention of military service or assertions that he 
has experienced this problem since service.  

The Board has considered the continuity of symptomatology, 
although the Veteran has not specifically reported such 
continuity.  See Jandreau, supra.  It is noteworthy that the 
Veteran did not seek medical treatment for any foot problems 
until over two decades after service discharge.  See Maxson, 
supra.  Therefore, while the Veteran's lay statements that he 
is having current foot problems including pain are within his 
competence to make, and are of some probative value, more 
probative weight is placed on the other evidence of record, 
which weighs against a finding that his bilateral hammertoes 
were caused by his service.  Taking into account all of the 
relevant evidence of record, service connection for 
hammertoes, to include bilateral adductovarus and hallux 
valgus of the fifth digits, is not warranted.  

In light of the foregoing, service connection for a 
disability manifested by hammertoes is not warranted.  
Although the Veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, such doctrine 
is inapplicable where, as here, the preponderance of the 
evidence is against the claim. 38 U.S.C.A. § 5107(b)(West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER
 
Entitlement to service connection for bilateral flat feet is 
denied.

Entitlement to service connection for bilateral hammertoes is 
denied.





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


